Citation Nr: 0426400	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-12 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

The appellant had active service in the United States Army 
from April 1968 to July 1970.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts that 
granted the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an evaluation of 50 percent.  The appellant has 
appealed the initial 50 percent rating that was assigned for 
PTSD when service connection was granted; he is essentially 
asking for a higher rating effective from the date service 
connection was granted.  This effectively allows the Board to 
consider entire time period in question, from the original 
grant of service connection to the present.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, the increased 
rating issue is as delineated on the title page.

In May 2004, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

The appellant submitted additional evidence concerning his 
claim at his May 2004 Board hearing.  He also provided a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  In 
any case, since the matter is being remanded, the RO will 
nevertheless have the opportunity to consider the evidence 
submitted to the Board by the appellant in May 2004.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified the scope of the duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
particular, the Court has found that the provisions of 
38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily before 
a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board also notes that, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must 
obtain outstanding VA records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2003).

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning his VA vocational 
rehabilitation should be associated with the claims file.  In 
addition, the report from the December 4, 2001 CUA Services 
evaluation reported by the appellant in his May 2002 Notice 
of Disagreement (NOD) should be obtained and associated with 
the claims file.  Any VA treatment records from January 2000 
to the present should be identified, with assistance of the 
appellant as necessary, obtained and associated with the 
claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.  The RO should 
also obtain the December 4, 2001 CUA 
Services evaluation report by Susan Delf.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and medical 
records dated from January 2000 onward.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
PTSD disability, not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal, including all 
private treatment, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for an 
examination by a psychiatrist to 
determine the nature and extent of his 
service-connected PTSD.  The entire 
claims file must be made available to the 
examiner in conjunction with the 
examination.  All appropriate testing 
should be accomplished.  If the examiner 
diagnoses disabilities in addition to the 
service-connected PTSD, the examiner 
should specifically indicate the 
manifestations and degree of disability 
due to the service-connected PTSD, as 
opposed to other diagnosed conditions.  
If the various manifestations and degree 
of disability attributable to the 
service-connected PTSD cannot be 
distinguished from non-service-connected 
conditions, the examiner should so 
indicate and explain the reasons for that 
conclusion.

In addition to the current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected PTSD for the years from 2000 to 
the present.  The examiner should also 
comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.

6.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

7.  Thereafter, the RO should 
readjudicate the appellant's increased 
rating claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. § 3.321.  All 
relevant evidence of record should be 
addressed.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


